     Case: 1:20-cv-04104 Document #: 48 Filed: 05/25/21 Page 1 of 12 PageID #:177




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KAI BANDELE,                     )
                                 )
                                 )
      Plaintiff,                 )
                                 )                            No. 20 C 4104
      v.                         )
                                 )                            Judge Jorge L. Alonso
THE WIRBICKI LAW GROUP, LLC,     )
and BAYVIEW LOAN SERVICING, LLC, )
                                 )
      Defendants.                )

                             MEMORANDUM OPINION AND ORDER

        After receiving two dunning letters, plaintiff filed this suit under the Fair Debt Collection

Practices Act. Defendants move to dismiss. For the reasons set forth below, the Court grants in

part and denies in part defendant Bayview Loan Servicing, LLC’s motion to dismiss and denies

defendant Wirbicki Law Group, LLC’s motion to dismiss.

I.      BACKGROUND

        The following facts are from plaintiff’s complaint, which the Court takes as true.

        Plaintiff took out a mortgage to purchase her home in Chicago but ultimately defaulted

on that loan. Defendant Bayview Loan Servicing, LLC (“Bayview”) is the mortgage servicer for

plaintiff’s mortgage loan. Bayview hired defendant Wirbicki Law Group, LLC (“Wirbicki”) to

file a foreclosure action.

        Wirbicki filed the foreclosure action in May 2018. Plaintiff hired an attorney to represent

her in the foreclosure action, and that attorney filed an appearance on her behalf. Because the

attorney served a copy of the appearance on Wirbicki, both Wirbicki and Bayview knew that
    Case: 1:20-cv-04104 Document #: 48 Filed: 05/25/21 Page 2 of 12 PageID #:178




plaintiff was represented by counsel. Notwithstanding this knowledge, Wirbicki mailed plaintiff

two dunning letters, copies of which plaintiff attached to her complaint.

       Specifically, on or about July 15, 2019, Wirbicki mailed the first letter to plaintiff. That

letter stated, among other things:

       July 15, 2019

       VIA 1st CLASS MAIL
       Kai A. Bandele
       7639 South Langley Avenue
       Chicago, IL 60619

                                          * * *
       Dear Sir or Madam:

       This letter is being sent to you pursuant to your recent request for pay off figures
       good through July 31, 2019. As of today, the amount necessary to pay off your
       loan in full good through July 31, 2019 is $144,931.44. However, it is likely that
       the amount necessary to pay off the loan on July 31, 2019 will be greater than this
       for a variety of reasons. These reasons may include such items as additional
       interest coming due, additional fees and costs being incurred in relationship to
       foreclosure or other litigation, or other charges allowed under the mortgage.
       Therefore, prior to tendering payment, you must contact our office to verify the
       amount owed, otherwise, the payment may be rejected as insufficient.

       As of today, $144,931.44 will be due on July 31, 2019. The attached breakdown
       indicates how that amount was calculated.

                                             * * *
       The information provided in this letter will be valid through 5:00 PM on July 31,
       2019 and the amount may change if your payment is not received at the address
       below by that date and time. . . .

                                            * * *
       An overage of fees and costs is unlikely because the amounts contained
       herein have already been incurred. However, if for any reason an overage
       exists after payment is received, it will be refunded to you. Be sure to return
       this letter with your funds and complete the information at the bottom of this
       letter.

                                              * * *




                                                 2
    Case: 1:20-cv-04104 Document #: 48 Filed: 05/25/21 Page 3 of 12 PageID #:179




       Pursuant to the Fair Debt Collection Practices Act, you are advised that this
       law firm is deemed to be a debt collector attempting to collect a debt. Any
       information obtained will be used for that purpose.

                                              * * *

                                   PAY OFF BREAKDOWN
       Item                               Qty Rate                    Amt
       Principal Balance                  1.00 $114,928.98            $114,928.98
       Interest                           1    $7,633.21              $7,633.21
       Late Charges                       1    $451.50                $451.50
       Foreclosure Costs                  1    $2,151.47              $2,151.47
       Foreclosure Fees                   1    $5,905.00              $5,905.00
       Escrow Advance                     1    $13,786.28             $13,786.28
       Dismissal Fees                     1    $75.00                 $75.00
       Grand Total                                                    $144,931.44

[Docket 1-1 at 2-4]. Plaintiff alleges that the letter confused her. She alleges that an

“unsophisticated consumer would not know the amount that would be required to pay off the

loan, though Bayview was required to provide an accurate payoff amount.” (Complt. ¶ 45).

       Plaintiff alleges Wirbicki mailed (Complt. ¶ 46) her a second letter on December 2, 2019.

That letter states, among other things:

       December 2, 2019
       VIA EMAIL ONLY
       Ebony Lucas
       elucas@ plgesq.com

                                              * * *
       Dear Sir or Madam:

       This letter is being sent to you pursuant to your recent request for reinstatement
       figures good through December 18, 2019. As of today, the amount necessary to
       reinstate your loan in full good through December 18, 2019 is $44,386.25.
       However, it is likely that the amount necessary to reinstate the loan on December
       18, 2019 will be greater than this for a variety of reasons. These reasons may
       include such items as additional interest coming due, additional fees and costs
       being incurred in relationship to foreclosure or other litigation, or other charges
       allowed under the mortgage. Therefore, prior to tendering payment, you must
       contact our office to verify the amount owed, otherwise, the payment may be
       rejected as insufficient.




                                                  3
    Case: 1:20-cv-04104 Document #: 48 Filed: 05/25/21 Page 4 of 12 PageID #:180




       As of today, $44,386.25 will be due on December 18, 2019. The attached
       breakdown indicates how that amount was calculated.

                                              * * *
       The information in this letter will be valid through 5:00 PM on December 18,
       2019 and the amount may change if your payment is not received at the address
       below by that date and time. . . .

                                            * * *
       Any overage of fees and costs is unlikely because the amounts contained
       herein have already been incurred. However, if for any reason an overage
       exists after payment is received, it will be refunded to you. Be sure to return
       this letter with your funds and complete the information at the bottom of this
       letter.

                                           * * *
       Pursuant to the Fair Debt Collection Practices Act, you are advised that this
       law firm is deemed to be a debt collector attempting to collect a debt. Any
       information obtained will be used for that purpose.

                                             * * *

                             REINSTATEMENT BREAKDOWN
       Item                            Qty Rate    Amt

       Payments                              1       $31,568.48     $31,568.48
       Late Charges                          1       $391.30        $391.30
       Foreclosure Costs                     1       $2,606.47      $2,606.47
       Foreclosure Fees                      1       $9,820.00      $9,820.00
       Grand Total                                                  $44,386.25


[Docket 1-1 at 6-8].

       Defendant Bayview attached to its motion to dismiss a copy of plaintiff’s mortgage. 1

The mortgage provides, among other things:




1
 Defendant Bayview attached a copy of plaintiff’s mortgage to its motion to dismiss. The Court
may consider the copy defendant attached, because it is referred to in plaintiff’s complaint and is
central to plaintiff’s claims. Equal Employment Opportunity Comm’n v. Concentra Health
Services, Inc., 496 F.3d 773, 778 (7th Cir. 2007); see also Harrington v. Fay Servicing, LLC,
Case No. 18 C 6467, 2019 WL 4750140 at *3 n. 3 (N.D. Ill. Sept 30, 2019). Plaintiff does not
object to the Court’s consideration of the mortgage.

                                                 4
      Case: 1:20-cv-04104 Document #: 48 Filed: 05/25/21 Page 5 of 12 PageID #:181




        Definitions. . . .

        (C) “Lender” is JP Morgan Chase Bank, N.A. . . .

                                                * * *
        20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or
        a partial interest in the Note (together with this Security Instrument) can be sold
        one or more times without prior notice to Borrower. A sale might result in a
        change in the entity (known as the “Loan Servicer”) that collects Periodic
        Payments due under the Note . . .

        Neither Borrower nor Lender may commence, join, or be joined to any judicial
        action (as either an individual litigant or the member of a class) that arises from
        the other party’s actions pursuant to this Security Instrument or that alleges that
        the other party has breached any provision of, or any duty owed by reason of, this
        Security Instrument, until such Borrower or Lender has notified the other party
        (with such notice given in compliance with the requirements of Section 15) of
        such alleged breach and afforded the other party hereto a reasonable period after
        the giving of such notice to take corrective action.

[Docket 12-1 at 3, 15]. On March 6, 2018, JPMorgan Chase Bank, N.A. assigned plaintiff’s

mortgage to Bayview. [Docket 12-2 at 2].

        Based on these allegations, plaintiff filed a purported class-action complaint, in which she

asserts claims for violation of the Fair Debt Collection Practices Act (“FDCPA”). Defendants

move to dismiss.

II.     STANDARD ON A MOTION TO DISMISS

        The Court may dismiss a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure if the plaintiff fails “to state a claim upon which relief can be granted.” Fed.R.Civ.P.

12(b)(6). Under the notice-pleading requirements of the Federal Rules of Civil Procedure, a

complaint must “give the defendant fair notice of what the . . . claim is and the grounds upon

which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)). A complaint need not provide detailed factual allegations, but




                                                 5
       Case: 1:20-cv-04104 Document #: 48 Filed: 05/25/21 Page 6 of 12 PageID #:182




mere conclusions and a “formulaic recitation of the elements of a cause of action” will not

suffice. Twombly, 550 U.S. at 555. To survive a motion to dismiss, a claim must be plausible.

Ashcroft v. Iqbal, 556 U.S. 662 (2009). Allegations that are as consistent with lawful conduct as

they are with unlawful conduct are not sufficient; rather, plaintiffs must include allegations that

“nudg[e] their claims across the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

In considering a motion to dismiss, the Court accepts as true the factual allegations in the

complaint and draws permissible inferences in favor of the plaintiff. Boucher v. Finance Syst. of

Green Bay, Inc., 880 F.3d 362, 365 (7th Cir. 2018).

III.     DISCUSSION

         In Count I, plaintiff asserts that defendants violated the FDCPA § 1692e in sending the

first letter, because the letter threatened late charges when the loan had already been accelerated

but plaintiff had not sought reinstatement. Plaintiff alleges the letter constituted a threat to take

action that could not legally be taken and constituted false, deceptive or misleading

representations. In Count II, plaintiff asserts that the first and second letters were false,

deceptive or misleading in how they described the amount due for payoff (in the first letter) or

reinstatement (in the second). Specifically, plaintiff alleges she was confused that the letters said

a specific amount was valid through a date certain and then said the amount might change on that

date certain. In Count III, plaintiff asserts defendants violated the FDCPA by sending plaintiff

the first letter despite knowing that plaintiff was represented by counsel.




                                                   6
    Case: 1:20-cv-04104 Document #: 48 Filed: 05/25/21 Page 7 of 12 PageID #:183




        A.      Consent

        In Count III, plaintiff asserts that defendants violated § 1692c(a) of the FDCPA when

“Wirbicki, on behalf of Bayview” sent the first letter to plaintiff. 2 That section provides:

        Without the prior consent of the consumer given directly to the debt collector or
        the express permission of a court of competent jurisdiction, a debt collector may
        not communicate with a consumer in connection with the collection of any debt---
                                               * * *
        (2) if the debt collector knows the consumer is represented by an attorney with
        respect to such debt and has knowledge of, or can readily ascertain, such
        attorney’s name and address, unless the attorney fails to respond within a
        reasonable period of time or unless the attorney consents to direct communication
        with the consumer[.]

15 U.S.C. § 1692c(a) (emphasis added). Plaintiff alleges defendants knew plaintiff had an

attorney before sending the first letter to her directly.

        Defendants move to dismiss this count, arguing that plaintiff pleaded herself out of court

on this claim by attaching a document that proves she consented. Specifically, defendants point

to the first letter itself, which plaintiff attached to the complaint. The first letter (written by

defendant Wirbicki) states, among other things, “This letter is being sent to you pursuant to your

recent request for pay off figures[.]” [Docket 1-1 at 2]. Defendants argue that plaintiff has, by

attaching the letter, admitted the truth of each of defendant’s statements within that letter.

        The Court does not agree with defendants that plaintiff, by attaching the letter, has

admitted the truth of every statement defendant included in the letter. It is clear that plaintiff

attached the letter in support of her FDCPA claims. She attached the letter to show the letter was

sent to her and to show the language she alleges violated the FDCPA. The Court agrees that it




2
  Although plaintiff alleges Wirbicki mailed plaintiff two dunning letters (Complt. ¶¶ 22, 46),
plaintiff alleges in Count III that only the first letter was sent in violation of 15 U.S.C. §
1692c(a), perhaps because the second letter was sent by email to plaintiff’s counsel [Docket 1-1
at 6].

                                                    7
    Case: 1:20-cv-04104 Document #: 48 Filed: 05/25/21 Page 8 of 12 PageID #:184




may consider each letter in its entirety when considering whether the language violates the

FDCPA. What the Court will not do is assume the truth of every fact defendant included in

those letters. See Northern Indiana Gun & Outdoor Shows, Inc. v. City of South Bend, 163 F.3d

449, 455 (7th Cir. 1998) (“To conclude, summarily, however, that letters written by [defendant]

represent the truth with regard to the defendants’ intent simply because [plaintiff] attached them

to its complaint for reasons unrelated to their truthfulness is inappropriate. Rather than accepting

every word in a unilateral writing by a defendant and attached by a plaintiff to a complaint as

true, it is necessary to consider why a plaintiff attached the documents, who authored the

documents, and the reliability of the documents.”); see also Otis v. Demarasse, 886 F.3d 639,

646-47 (7th Cir. 2018) (“[I]n assessing the propriety of dismissal of a complaint, our cases urge

particular caution when a plaintiff attached a document authored by defendant. . . . A district

court should determine whether considering the particular documents in substance is

appropriate.”); Carroll v. Yates, 362 F.3d 984, 986 (7th Cir. 2004) (“[Plaintiff] had appended the

board’s decision not in order to vouch for the truth of the statements in it, but to show that he had

exhausted his administrative remedies.”). In Northern Indiana, the Seventh Circuit explained:

       [C]ourts should also consider the type of document in which the statement is
       being made and for what purpose the document is being offered. For example, a
       written contract represents an agreement between the parties. Letters written by
       the defendant, however, may contain self-serving statements not constrained by
       negotiations. . . . [I]t would be unwise to accept these unilateral statements as
       explaining the entire story at this early point in the litigation. . . . People’s
       motivations may not always be what people say they are. . . . Although
       plaintiffs should exercise care in attaching documents to complaints, we do not
       believe they should be forced to accept as true every statement made within
       documents that do not by their nature imply some level of credibility.

Northern Indiana, 163 F.3d at 456.

       The first dunning letter does not, by its nature, imply credibility, and plaintiff was not

vouching for the facts defendant included therein when she attached it to show that the letter was



                                                 8
    Case: 1:20-cv-04104 Document #: 48 Filed: 05/25/21 Page 9 of 12 PageID #:185




sent to her and to show the language she claims violates the FDCPA. She has not, by attaching

it, admitted the truth of defendant’s statement in the letter that the letter was solicited. She has

not admitted that she consented to the letter. The Court will not dismiss Count III on this basis at

the 12(b)(6) stage.

       B.      Notice and cure

       Defendants argue that plaintiff’s claims must be dismissed, because plaintiff has failed to

allege that she gave notice and allowed a reasonable time for corrective action.

       Plaintiff’s mortgage contained a notice-and-cure provision, which states:

       Neither Borrower nor Lender may commence, join, or be joined to any judicial
       action (as either an individual litigant or the member of a class) that arises from
       the other party’s actions pursuant to this Security Instrument or that alleges that
       the other party has breached any provision of, or any duty owed by reason of, this
       Security Instrument, until such Borrower or Lender has notified the other party
       (with such notice given in compliance with the requirements of Section 15) of
       such alleged breach and afforded the other party hereto a reasonable period after
       the giving of such notice to take corrective action.

[Docket 12-1 at 15] (emphasis added). Courts in this district have concluded that nearly-

identical notice-and-cure provisions required the dismissal of certain FDCPA claims. Rodriguez

v. Rushmore Loan Mgt. Services, LLC, Case No. 18-cv-1015, 2019 WL 423375 (N.D. Ill. Feb. 4,

2019); see also Wortman v. Rushmore Loan Mgt. Service, LLC, Case No. 19 C 2860, 2019 WL

5208893 (N.D. Ill. Oct. 16, 2019); Michael v. CitiMortgage, Inc., Case No. 16-cv-7238, 2017

WL 1208487 (N.D. Ill. April 3, 2017).

       In Rodriguez, the plaintiff made claims similar to this plaintiff’s Count I. There, the

plaintiff alleged defendant violated the FDCPA by threatening to impose late fees that could not

legally be imposed, because the mortgage had been accelerated and plaintiff had not asked for it

to be reinstated. Rodriguez, 2019 WL 423375 at *2. This is just what plaintiff alleges in Count

I. In Rodriguez, Judge Dow concluded that, even though the parties disagreed over whether the



                                                  9
   Case: 1:20-cv-04104 Document #: 48 Filed: 05/25/21 Page 10 of 12 PageID #:186




late fees were allowed under the mortgage, the “dispute nonetheless ‘arises from’ action that

Defendant purportedly took pursuant to the Mortgage—in particular, adding late fees to the

amount that Defendant told Plaintiff would be due if Plaintiff were to bring her mortgage

current.” Rodriguez, 2019 WL 423375 at *3. Just so here. Count I arises from Bayview’s

action pursuant to the mortgage.

       Counts II and III, however, are different. Defendants do not bother explaining why these

claims would require notice, and the Court does not see why they would. In Count III, plaintiff

alleges defendants violated the FDCPA by sending a letter to a consumer represented by counsel.

That claim arose from a duty imposed by the FDCPA, not from the mortgage. See Rodriguez,

2019 WL 423375 at *4 (“The duty to refrain from communicating with a consumer who is

represented by an attorney came from the FDCPA, not the mortgage.”). In Count II, plaintiff

alleges defendant made false and misleading statements in how it described the amount due.

Specifically, plaintiff takes issue with defendant’s statements that the payment amount was good

through a certain date but also that it might change on that date. Count II, too, arises from duties

under the FDCPA and did not require notice under the notice-and-cure provision.

       As plaintiff points out, the notice-and-cure provision applies only to suits against the

Lender. It is clear that Bayview counts as Lender. The mortgage defined Lender [Docket 12-1

at 3] as JP Morgan Chase Bank, N.A., which assigned the mortgage to Bayview on March 6,

2018 [Docket 12-2 at 2], as it was allowed to do under the mortgage [Docket 12-1 at 15]. At that

point, Bayview became the Lender and was entitled to notice. Because plaintiff has not alleged

that she gave such notice, Count I is dismissed without prejudice as to Bayview.

       As plaintiff also points out, defendant Wirbicki (who did not file its own brief but instead

merely adopted Bayview’s) has not explained why the notice-and-cure provision would apply to




                                                 10
    Case: 1:20-cv-04104 Document #: 48 Filed: 05/25/21 Page 11 of 12 PageID #:187




claims against it. Accordingly, the Court will not dismiss Count I against Wirbicki on the basis

of the notice-and-cure provision at this time.

       C.      Rizzo

       In Count I, plaintiff asserts that defendants violated the FDCPA § 1692e in sending the

first letter, because the letter threatened late charges when the loan had already been accelerated

and when plaintiff had not sought reinstatement.

       Defendant cites Rizzo v. Pierce & Assoc., 351 F.3d 791 (7th Cir. 2003) and argues that

late charges could be assessed in the event a mortgage was reinstated after acceleration. In

Rizzo, the Seventh Circuit concluded that defendant had not violated the FDCPA by charging

late fees for past-due payments on an accelerated mortgage after reinstatement, because the

mortgage allowed those fees to be charged in the event of reinstatement. Rizzo, 351 F.3d at 794.

Here, though, plaintiff’s claim is that defendants threatened to charge late fees after acceleration

even though plaintiff did not ask to have the mortgage reinstated. Defendants have not

convinced the Court that Count I should be dismissed on this basis. 3




3
  Defendants also argue that plaintiff’s mortgage allowed the fees not just in connection with
reinstatement but also in connection with payoff. Defendants do not, however, identify any
language in the mortgage to support the argument, and it is not this Court’s job to search the
record to find support for a party’s argument. Defendants can try this argument again at the
summary judgment stage. The Court notes, too, that arguments made for the first time in a reply
briefed are waived.

                                                 11
   Case: 1:20-cv-04104 Document #: 48 Filed: 05/25/21 Page 12 of 12 PageID #:188




IV.    CONCLUSION

       For the reasons set forth above, the Court grants in part and denies in part defendant

Bayview’s motion [11] to dismiss. The Court dismisses without prejudice Count I against

Bayview. The Court denies defendant Wirbicki’s motion [25] to dismiss. Plaintiff is granted

until June 14, 2021 to file an amended complaint should she so choose. Defendants’ deadline to

answer or otherwise plead is July 6, 2021. This case is set for status on July 7, 2021 at 9:30 a.m.


SO ORDERED.                                          ENTERED: May 25, 2020



                                                     _________________________________
                                                     JORGE L. ALONSO
                                                     United States District Judge




                                                12
